DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel J. Ark, #60,978, on 10/19/21.

The application has been amended as follows:

IN THE CLAIMS:
Claim 1 has been amended as follows:

CLAIM 1. (Currently Amended)  A superhigh torsional strength, metallic and airtight drillrod coupler, comprising:
an externally threaded coupler, which has a radially outward outer shoulder at an end thereof in an axial direction and an inner end face at the other end thereof in the axial direction, with an externally threaded section and a first sealing face being provided in sequence in the 
an internally threaded coupler to be threadedly connected to said externally threaded coupler, the internally threaded coupler having a radially inward inner shoulder at one end thereof in an axial direction and an outer end face at the other end thereof in the axial direction, with a second sealing face and an internally threaded section to be engaged with the externally threaded section being provided in sequence in the axial direction of the internally threaded coupler from the inner shoulder to the outer end face;
wherein said inner end face mates with a shoulder face of the inner shoulder, and the outer end face mates with a shoulder face of the outer shoulder, said inner end face and the shoulder face of the inner shoulder are both sloped faces, and said outer end face and the shoulder face of the outer shoulder are both orthogonal surfaces and form a closed connection;
wherein that:
said first sealing face and the second sealing face are both linearly sloped faces, and are in an interference-fit sealed connection with each other at an inner end, wherein the inner end is formed by the first sealing face and the inner end face;
wherein the first sealing face and the inner end face are continuously connected and there is a sealed connection between the inner end face and the first sealing face;
wherein said internally threaded section and the externally threaded section are angularly inclined with respect to a central axis so as to taper from one axial end of the respective threaded section to the other axial end of the respective threaded section;
wherein between said internally threaded section and the outer end face is a bore surface which extends axially; 

wherein a gap extends from the closed connection between said outer end face and the shoulder face of the outer shoulder between the base surface, , to form a closed air space.

CONCLUSION:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/F.K./Examiner, Art Unit 3679                                                                                                                                                                                            
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679